 


Exhibit 10.1

 

Restricted Stock Award Agreement

 

 

 

 

FIRST DEFIANCE FINANCIAL CORP.
2010 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK
AWARD AGREEMENT

 

First Defiance Financial Corp. (the “Company”) hereby grants the undersigned
Participant an Award consisting of Shares of Restricted Stock in the Company,
subject to the terms and conditions described in the First Defiance Financial
Corp. 2010 Equity Incentive Plan (the “Plan”) and this Restricted Stock Award
Agreement (this “Award Agreement”).

 

1.Name of Participant: Kevin T. Thompson (the “Participant”).

 

2.Grant Date: January 1, 2019 (the “Grant Date”).

 

3.Award of Restricted Stock: The Award consists of 1,000 Shares of Restricted
Stock.

 

4.Vesting: Subject to the provisions of this Award Agreement, the Award shall
vest on the first anniversary of the Grant Date (the “Vesting Date”).

 

5.Limitations on Vesting: If the Participant’s employment terminates for any
reason prior to the Vesting Date, the Participant shall forfeit the Award.
Notwithstanding the foregoing:

 

(a)Death, Disability or Retirement: In the event of the Participant’s death,
Disability or Retirement prior to the Vesting Date, the Award shall become
immediately vested as of the date of death, Disability or Retirement.

 

(b)Change in Control: If a Change in Control of the Company occurs prior to the
Vesting Date and the Participant is terminated by the Company, other than for
Cause, immediately prior to or within six months after such Change in Control,
the Award shall become immediately vested.

 

6.Settlement: If the applicable terms and conditions of this Award Agreement are
satisfied, the Shares of Restricted Stock shall be released from any transfer
restrictions or delivered to the Participant as soon as practicable, but not
later than 30 days after all applicable restrictions have lapsed.

 

7.Non-Competition and Non-Solicitation:

 

(a)Throughout the period from the Grant Date to the Vesting Date or, if earlier,
to the first anniversary of the Participant’s termination of employment for any
reason (the “Non-Compete Period”), the Participant agrees that he will not,
except on behalf of the Company or any Subsidiary (collectively, the “Control
Group”) or with the written consent of a member the Control Group: (a) engage in
any business activity, directly or indirectly, on his own behalf or as a
partner, stockholder (except by ownership of less than 1% of the outstanding
stock of a publicly held corporation), director, trustee, principal, agent,
employee, consultant or otherwise of any person, firm or corporation, which is
engaged in any activity in which the Control Group is engaged at the time; or
(b) allow the use of his name by or in connection with any business that is
competitive with any activity in which the Control Group is engaged.

  

(b)Throughout the period from the Grant Date to the first anniversary of the
Participant’s termination of employment for any reason (the “Non-Solicit
Period”), the Participant agrees that he will not, except on behalf of the
Control Group or with the written consent of a member of the Control Group,
offer employment to or employ, for himself or on behalf of any competitor of the
Control Group, any person who at any time within the prior three years shall
have been employed by the Control Group.

 



2

 

 

(c)In the event that the Participant violates any of these restrictive
covenants, (i) the Award (whether or not vested) will be cancelled and forfeited
in its entirety; and (ii) to the extent the Award has vested, the Participant
shall pay to the Company within 90 days of the Company’s request an amount equal
to the Fair Market Value of the Shares. The parties acknowledge that this
Section 7 is fair and reasonable under the circumstances.  It is the desire and
intent of the parties that the provisions of this Section 7 shall be enforced to
the fullest extent permitted by law.  Accordingly, if any particular portion of
this Section 7 shall be adjudicated to be invalid or unenforceable, this Section
7 shall be deemed amended to: (1) reform the particular portion to provide for
such maximum restrictions as will be valid and enforceable, or if that is not
possible, (2) delete the portion found invalid or unenforceable, such
reformation or deletion to apply only with respect to the operation of this
Section 7 in the particular jurisdiction in which such adjudication is made.
During the Participant’s employment, the covenants contained in this Section 7
shall apply without regard to geographic location.  Upon the termination of the
Participant’s employment, the covenants contained in this Section 7 shall be
limited to a twenty-five (25) mile radius of any office of the Control Group.

 

8.Miscellaneous:

 

(a)Non-Transferability. The Shares of Restricted Stock subject to the Award may
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, except by will or the laws of descent and distribution.

 

(b)Beneficiary. Unless otherwise specifically designated by the Participant in
writing, the Participant’s beneficiary shall be the Participant’s spouse or, if
no spouse survives the Participant, the Participant’s estate.

 

(c)No Right to Continued Service or to Awards. The granting of an Award shall
impose no obligation on the Company or any Affiliate to continue the employment
of the Participant or interfere with or limit the right of the Company or any
Affiliate to terminate the employment of the Participant at any time, with or
without Cause, which right is expressly reserved.

 

(d)Tax Withholding. The Company or an Affiliate, as applicable, shall have the
power and right to deduct, withhold or collect any amount required by law or
regulation to be withheld with respect to any taxable event arising with respect
to the Award. To the extent permitted by the Committee, in its sole discretion,
this amount may be: (i) withheld from other amounts due to the Participant, (ii)
withheld from the value of any Award being settled or any Shares transferred in
connection with the exercise or settlement of an Award, (iii) withheld from the
vested portion of any Award (including Shares transferable thereunder), whether
or not being exercised or settled at the time the taxable event arises, or (iv)
collected directly from the Participant. Subject to the approval of the
Committee, the Participant may elect to satisfy the withholding requirement, in
whole or in part, by having the Company or an Affiliate, as applicable, withhold
Shares having a Fair Market Value on the date the tax is to be determined equal
to the minimum statutory total tax that could be imposed on the transaction;
provided that such Shares would otherwise be distributable to the Participant at
the time of the withholding and if such Shares are not otherwise distributable
at the time of the withholding, provided that the Participant has a vested right
to distribution of such Shares at such time. All such elections shall be
irrevocable and made in writing and shall be subject to any terms and conditions
that the Committee, in its sole discretion, deems appropriate.

 

(e)Requirements of Law. The grant of the Award shall be subject to all
applicable laws, rules and regulations (including applicable federal and state
securities laws) and to all required approvals of any governmental agencies or
national securities exchange, market or other quotation system.

 

(f)Governing Law. The Plan and the Award Agreement shall be governed by and
construed in accordance with the laws of (other than laws governing conflicts of
laws) the State of Ohio.

 



3

 

 

(g)Award Subject to Plan. The Award is subject to the terms and conditions
described in this Award Agreement and the Plan, which is incorporated by
reference into and made a part of this Award Agreement. In the event of a
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of the Plan will govern. The Committee has the sole responsibility of
interpreting the Plan and this Award Agreement, and its determination of the
meaning of any provision in the Plan or this Award Agreement will be binding on
the Participant. Capitalized terms that are not defined in this Award Agreement
have the same meanings as in the Plan.

 

(h)Section 409A of the Code. This Award Agreement is intended, and shall be
construed and interpreted, to comply with Section 409A of the Code and if
necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Section 409A of the Code or the
Treasury Regulations thereunder. For purposes of Section 409A of the Code, each
payment of compensation under the Award Agreement shall be treated as a separate
payment of compensation. Any amounts payable solely on account of an involuntary
termination shall be excludible from the requirements of Section 409A of the
Code, either as separation pay or as short-term deferrals to the maximum
possible extent. Nothing herein shall be construed as the guarantee of any
particular tax treatment to the Participant, and the Company shall have no
liability with respect to any failure to comply with the requirements of Section
409A of the Code. Any reference to the Participant’s “termination” shall mean
the Participant’s “separation from service”, as defined in Section 409A of the
Code. In addition, if the Participant is determined to be a “specified employee”
(within the meaning of Section 409A of the Code and as determined under the
Company’s policy for determining specified employees), the Participant shall not
be entitled to payment or to distribution of any portion of an Award that is
subject to Section 409A of the Code (and for which no exception applies) and is
payable or distributable on account of the Participant’s termination until the
expiration of six months from the date of such termination (or, if earlier, the
Participant’s death). Such Award, or portion thereof, shall be paid or
distributed on the first business day of the seventh month following such
termination.

 

(i)Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument.

 

 

 

[Signature page follows]

4

 

 

PARTICIPANT

 



/s/ Kevin T. Thompson   Date:   1/2/2019   Signature                     Kevin
T. Thompson         Print Name                  

FIRST DEFIANCE FINANCIAL CORP.

          By:   /s/ Donald P. Hileman   Date:   1/2/2019               Its: CEO
       



 



5

